DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because establishing that the inventions are classified in different classes and/or subclasses (as set forth in the Restriction Requirement mailed 8/24/2022) establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that a search Group II is not required for Groups I and III since Group II is directed to a computer-program product and Groups I and III are directed to a battery assembly.  And further, it is noted that a search for Group I is not required for Group III since Group I requires an electrochemical structure with a first and second electrode incorporated into the battery assembly while Group III requires a capacitance sensor located at least in part in the pouch with the controller programmed to determine a swell size of the pouch.  Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riemer et al. (US 2020/0076016 A1).
Regarding claim 1, Riemer discloses a battery assembly (Title, Abstract, Fig. 1-13), comprising: 
an electrochemical structure (battery [0030], Fig. 3);
a pouch disposed around the electrochemical structure (battery pouch [0030]);
a first electrode incorporated into the battery assembly (sensors 106a-h disposed on the inner layer 104, configured as sensors connected to electrical traces and electrically coupled with one or more electrical contacts 108 [0021]-[0022]);
a second electrode incorporated into the battery assembly (sensors 106a-h disposed on the inner layer 104, configured as sensors connected to electrical traces and electrically coupled with one or more electrical contacts 108 [0021]-[0022]); and
a controller in communication with the first and second electrode programed to measure a capacitance between the first electrode and second electrode (control circuits and monitoring circuits [0022], [0045]; capacitance determined based on gap between first plate and a second plate, one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041]).
Regarding claim 2, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the second electrode is incorporated into the pouch (one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041]).
Regarding claim 3, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the second electrode is movable with the pouch (one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041] and, thus, movable with the pouch since it is part of the inner layer of the pouch). 
Regarding claim 4, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the first electrode is affixed to the electrochemical structure (one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041]).
Regarding claim 5, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the first electrode is incorporated into the pouch (one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041]).
Regarding claim 6, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the first electrode is a sense electrode disposed within the pouch and the second electrode is a transmit electrode incorporated into the pouch (one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch while the second reference plate of the capacitive plate sensor is a ground plate of the battery cell [0025], [0040]-[0041]).
Regarding claim 8, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses comprising a floating coupler movable with the pouch (capacitance determined based on gap between first plate and a second plate, one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch [0025], [0040]-[0041] and, thus, is movable with the pouch since it is disposed on an inner layer of the pouch).
Regarding claim 9, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses at least one of the first electrode and second electrode is fixed to a reference surface within the pouch and a distance between the floating coupler and at least one of the first electrode and the second electrode affects a capacitance between the first electrode and the second electrode (capacitance determined based on gap between first plate and a second plate, one plate of the capacitive plate sensor is disposed on an inner layer of a battery pouch [0025], [0040]-[0041]; second reference plate is another reference plate incorporated in the battery [0025]).
Regarding claim 10, Riemer discloses all of the claim limitations as set forth above.  Riemer further discloses the reference surface is part of the electrochemical structure (second reference plate is another reference plate incorporated in the battery [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemer et al. (US 2020/0076016 A1), as applied to claims 1-6, 8-10 above, in view of Hung (US 2014/0162098 A1).
Regarding claim 7, Riemer discloses all of the claim limitations as set forth above.  However, Riemer does not disclose the controller is programmed to send an alert when a capacitance between the first electrode and the second electrode reaches a predetermined value.
	Hung discloses a battery module and detecting method thereof (Title, Abstract), wherein the detecting method includes detecting a second capacitance value, determining whether the second capacitance value is larger than the first capacitance value and outputting an alarming signal when the second capacitance value is larger than the first capacitance value and a different between the first and second values is larger than a predetermined critical capacitance value ([0008]).  Hung further discloses instantly detecting an abnormal situation of the battery module to enable users to replace the battery before the battery causes further damage ([0009]).
	Riemer and Hung are analogous art because they are concerned with the same field of endeavor, namely batteries including capacitance detectors.
	It would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to determine whether a detected capacitance value is larger than a predetermined value and output an alarming signal because Hung teaches quickly detecting an abnormal state of the battery and alerting the user to replace the battery and prevent further damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/7/2022